DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/16/21 has been entered.  Claim 1 is amended.  Claim 3 is canceled.  Claims 10- 18 have been previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 2 and 4- 9 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/21, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 102 as being anticipated by Riza have been fully considered and are persuasive because Riza does not disclose the newly added limitation regarding wherein the distal tube portion has an overbite in a range of 3-5 mm over a midline of the hollow tube extending centrally through the distal tube portion, the distal tube portion further has a curved section below the midline.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flom et al. (US Pub. No. 2012/0123448 A1).
Drawings
The drawings were received on 12/16/21.  These drawings are unacceptable.  
Specifically, Figs. 1- 10 and 12 are objected to for being photographs.  Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.  See MPEP 608.02 (37 CFR 1.84 Standards for 
Additionally, new Figs. 11 and 12 include numbers that appear to represent measurements, however since the measurements, particularly in Fig. 11, lack dimensions, the numbers have unknown significance and appear to be New Matter.  One possible exception that is noted is that applicant’s Specification refers to a radius, r having a value of 9.2722 mm, which might be correlated to the “R927.22” marking on Fig. 11.  It is unclear to what the other number markings on Figs. 11 and 12 refer.  No new matter may be introduced in the required drawing.  See MPEP 608.02 (II. Receipt of Drawing After the Filing Date).
Additionally, Fig. 11 is objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures, particularly given the shaded background on which the drawing is made. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  l. 2 – ‘a curved distal tube portion’ should be amended to - - a .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  l. 2- ‘the tapered distal tip’ should be amended to - - [[the]] a tapered distal tip- - since a tapered distal tip has not been introduced in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4- 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The suture passer of claim 3" in l. 1.  However, claim 3 has been canceled by applicant’s Amendment and as such, the dependency of claim 4 is unclear.  For the purposes of examination, claim 4 is interpreted as depending from claim 1.  Claims 5- 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flom et al. (US Pub. No. 2012/0123448 A1).

    PNG
    media_image1.png
    632
    902
    media_image1.png
    Greyscale

Regarding claim 1, Flom discloses a suture passer device, comprising:
a hollow tube (10) (Figs. 1- 25, 30- 47) having a proximal end and a curved distal tube portion (20) (Figs. 1, 4) extending to a distal end (P. [0076] - - hollow tube 10 
a handle (23) (Figs. 1, 4) attached to the proximal end of the hollow tube (10);
an actuator (72) (Figs. 1, 4) on the handle (23) movable between a first position and a second position (described, not shown) (P. [0084] - - movement of actuator 72 relative to handle 23 will cause movement of clamping rod 15 relative to hollow tube 10);
an internal arm (15) (Figs. 3, 9, 26- 29) within the distal tube portion (20) and connected to the actuator (72) (P. [0084] - - proximal end 55 of clamping rod 15 extends through lumen 30 of hollow tube 10 and is connected to an actuator 72), the internal arm (15) movable between a first configuration (Figs. 5, 6, 12) (Ps. [0085], [0089] - - moving clamping rod 15 by moving actuator 72 distally relative to handle 23 so that clamping surface 47 of first arm 60 is distal to window 35, and so that second arm 65 extends out of window 35 and a second configuration as shown in Fig. 12) and a second configuration (Figs. 17, 18) (Ps. [0085], [0090] - - after suture, s is released, Clamping rod 15 is then moved proximally to a proximal-most position by moving actuator 72 proximally relative to handle 23 so as to retract first arm 60 and second arm 65 back into hollow tube 10 as shown in Fig. 17);
wherein when the actuator (72) is in the first position (described, not shown) (Ps. [0085], [0089] - - moving actuator 72 distally relative to handle 23) the internal arm (15) extends out from the distal tube portion (20) at an angle from the distal tube portion (20) in the first configuration (See Figs. 5, 6, 12) (Ps. [0085], [0089] - - second arm 65 of clamping rod 15 extends out at an angle from the distal tube portion); and

wherein the distal tube portion (20) has an overbite (OB) (See Annotated Fig. 5) over a midline of the hollow tube (M) (See Annotated Fig. 5) extending centrally through the distal tube portion (20), the distal tube portion further has a curved section (CS) (See Annotated Fig. 5) below the midline (M).
Flom does not expressly disclose that the overbite is in the range of 3- 5 mm over the midline.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Flom to have an overbite in the range of 3- 5 mm over the midline of the hollow tube extending centrally through the distal tube portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 

Regarding claim 2, Flom further discloses wherein the internal arm (15) comprises a distal end with a hook (47) (Figs. 5- 7, 10, 12- 14, 20- 21, 26- 29, 34, 35) at the distal end (P. [0081] - - clamping surface 47 extending radially from the longitudinal axis of clamping rod 15. clamping surface 47 of first arm 60 may take the form of a hook).
Regarding claim 4, Flom further discloses wherein when the actuator (72) is in a third position (described, not shown) (Ps. [0085], [0089] - - moving actuator 72 proximally relative to handle 23; it is noted that clamping rod 15 is not fully proximally retracted to provide room for the suture, s and as such, the third position is less proximal than the second position) and the distal tube portion (20) is in a third configuration (Figs. 10, 11, 14) (Ps. [0085], [0089] - - moving clamping rod 15 proximally 
Regarding claim 5, Flom further discloses further comprising a length of suture (s) (Figs. 7- 25, 30- 34, 35D- 35F, 35J- 35L, 35P- 35R, 39- 40, 46- 47) extending through the closed aperture (See Figs. 10, 11, 14).
Regarding claim 6, Flom further discloses wherein the length of suture (s) is non-movable through the closed aperture (See Figs. 10, 11, 14) (Ps. [0085], [0089] - - suture is clamped against window 35).
Regarding claim 7, Flom further discloses wherein the actuator (72) is slidable proximally and distally between the first position first position (described, not shown) (Ps. [0085], [0089] - - moving actuator 72 distally relative to handle 23) and the second position second position (described, not shown) (Ps. [0085], [0090] - - moving actuator 72 proximally relative to handle 23) relative to a distal end of the handle (23).
Regarding claim 8, Flom further discloses wherein the distal tube portion (20) comprises a tapered distal tip (22) with a piercing point (P. [0076] - - hollow tube 10 comprises a distal end 20 preferably terminating in a sharp point 22).
Regarding claim 9, Flom further discloses further comprising a recess portion (35) (Figs. 2- 3, 5- 25, 30- 35) in the distal tube portion (20) extending proximally from .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771